
	
		I
		112th CONGRESS
		2d Session
		H. R. 5996
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Health and Human Services,
		  acting through the Administrator of the Substance Abuse and Mental Health
		  Services Administration, in coordination with the Secretary of Education, to
		  carry out a 5-year demonstration program to fund mental health first aid
		  training programs at 10 institutions of higher education to improve student
		  mental health.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health First Aid Higher
			 Education Act of 2012.
		2.Demonstration
			 program for mental health first aid training at institutions of higher
			 education
			(a)DefinitionsIn this Act:
				(1)The term institution of higher
			 education means an institution of higher education (as defined in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Administrator of the Substance Abuse and Mental Health Services
			 Administration, in coordination with the Secretary of Education.
				(b)Demonstration
			 program authorizedThe Secretary may carry out a demonstration
			 program consisting of awarding grants to 10 institutions of higher education
			 for implementation of a mental health first aid training program described in
			 subsection (d) to improve student mental health.
			(c)Demonstration
			 program durationThe demonstration program under this section is
			 authorized to be carried out for a total period of not more than 5
			 years.
			(d)Mental health
			 first aid training program describedA mental health first aid
			 training program described in this subsection—
				(1)shall be designed
			 to train individuals in the categories listed in subsection (e) to accomplish
			 the objectives described in subsection (f);
				(2)shall ensure that training is conducted by
			 trainers that are properly licensed and credentialed by nonprofit entities as
			 designated by the Secretary; and
				(3)shall
			 include—
					(A)at a
			 minimum—
						(i)a
			 core course of up to 12 hours in length for individuals in the categories
			 listed in subsection (e) on the skills, resources, and knowledge to assist
			 individuals in crisis to connect with appropriate local mental health care
			 services;
						(ii)training on
			 available off-campus mental health resources in the State and local community;
			 and
						(iii)training on
			 action plans and protocols for referral to such resources; and
						(B)where feasible, continuing education and
			 updated training for individuals in the categories listed in subsection
			 (e).
					(e)Categories of
			 individuals To be trainedThe categories of individuals listed in
			 this subsection are, with respect to individuals at an institution of higher
			 education, the following:
				(1)On-campus counseling center
			 personnel.
				(2)Dormitory resident
			 advisers.
				(3)Members of threat
			 assessment and disciplinary committees.
				(4)Faculty
			 members.
				(5)Coaches and other
			 athletic department employees.
				(6)Members of threat
			 assessment teams.
				(7)Other
			 administrators and personnel of the institution of higher education, as
			 determined appropriate by the Secretary.
				(f)Objectives of
			 trainingA mental health
			 first aid training program funded under this section shall be designed to train
			 individuals in the categories listed in subsection (e) to accomplish each of
			 the following objectives:
				(1)Safe de-escalation
			 of crisis situations.
				(2)Recognition by individuals in the
			 categories listed in subsection (e) of the signs and symptoms of mental
			 illness, including mental illnesses typically encountered on campus such as
			 schizophrenia, bipolar disorder, major clinical depression, and anxiety
			 disorders.
				(3)Timely referral to mental health services
			 in the early stages of developing mental disorders in order to—
					(A)avoid more costly
			 subsequent behavioral health care; and
					(B)assist the student
			 to maintain enrollment.
					(g)Geographic
			 diversityIn awarding grants under subsection (b), the Secretary
			 shall ensure that the grant recipients are located in geographically disparate
			 cities and States across the United States.
			
